Citation Nr: 1108641	
Decision Date: 03/04/11    Archive Date: 03/17/11	

DOCKET NO.  08-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for pseudotumor cerebri.

2.  Entitlement to service connection for a chronic dental disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from September 1981 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  Pseudotumor cerebri is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.  

2.  Dental trauma, or residuals thereof, is not shown to have been present in service, or at any time thereafter.

3.  The Veteran's dental disorder and/or disability was in existence at the time of discharge from service.  

4.  The Veteran's Certificate of Discharge or release from service does not bear certification that the Veteran was provided, within the ninety (90) day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental treatment.  

5.  Given that the application time limits had not run, the Veteran's claim for service connection for a dental disability in July 2006 was received within ninety (90) days of discharge or release from service.



CONCLUSIONS OF LAW

1.  Pseudotumor cerebri was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  Dental trauma, or residuals thereof, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The criteria for VA outpatient dental treatment on a one-time correction basis have been met.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 38 C.F.R. § 3.381, 17.161 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that the VA will seek to provide; and (3) inform the Veteran about the information and evidence she is expected to provide.

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in September 2006 and January 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate her claim for service connection, the evidence needed to show that she had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  The Veteran was further informed that, in order to substantiate her claim for service connection for a dental disability, (for either compensation or treatment purposes), certain specific statutory and regulatory requirements had to be met.  

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on her claims.  Moreover, neither the Veteran nor her representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence she was to provide to VA, and which evidence and evidence VA would attempt to obtain on her behalf, VA informed her that it had a duty to obtain any records held by and Federal agency.  It also informed her that, on her behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained available service treatment (including dental) records, as well as VA treatment records.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, as well as service treatment (including dental) records, and postservice VA treatment records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for pseudotumor cerebri, as well as for a dental disability.  In pertinent part, it is contended that both of the disabilities at issue had their origin during the Veteran's period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical, or in certain circumstances, lay evidence of (1) a current disability; (2) an inservice incurrence or aggravation of a disease or injury, and (3) a nexus between the claimed inservice disease or injury and the current disability.  Davidson v. Shinseki, 581  F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates the symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition in service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.   38 C.F.R. § 3.303(b) (2010).

Regarding the Veteran's claim for service connection for pseudotumor cerebri, the Board notes that available service treatment records are negative for history, complains, or abnormal findings indicative of the presence of that disability.  While it is true that, in July 1988, the Veteran complained of trouble seeing clearly, headaches, and eye strain associated with long-term viewing of a video data terminal, the diagnoses noted at that time were myopia and astigmatism, both forms of refractive error, which, under applicable law and regulation, is not an appropriate subject for a potential award of service connection.  See 38 C.F.R. § 3.303 (2010).  Significantly, during the course of VA outpatient treatment in February 2004, the Veteran denied both eye injury and any history of eye disease.  The diagnosis at that time was once again myopia.

Not until June 2005, approximately 16 years following the Veteran's discharge from service, was there noted the presence of a potentially chronic eye disorder, specifically, 6th nerve esotropia (divergence insufficiency), in conjunction with optic nerve swelling.  Significantly, pseudotumor cerebri was first noted no earlier than March 2006, once again, many years following the Veteran's discharge from service.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed the origin of her pseudotumor cerebri to her period of active military service.  However, not until July 2006, approximately 17 years following her discharge from service, did the Veteran claim service connection for that disability.  Significantly, and as previously noted, the Veteran's pseudotumor cerebri was first clinically documented no earlier than March 2006, 17 years following her discharge from service.  The passage of many years between discharge from service and medical documentation of a claimed disability, it should be noted, is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  More importantly, for service connection to be established by continuity of symptomatology, there must be medical evidence which relates a current condition to that symptomatology.  See Savage, supra.  In this case, there is no such medical evidence suggesting a link between the Veteran's pseudotumor cerebri and her period of active military service.  

The Board acknowledges the Veteran's statements regarding the origin of the aforementioned pseudotumor cerebri .  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate that disability to her period of active military service.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to refute continuity of symptomatology, the absence of any evidence of pseudotumor cerebri in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran, as a layperson, is not competent to create the requisite causal nexus for her pseudotumor cerebri.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran has.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's pseudotumor cerebri, first persuasively documented many years following service discharge, with any incident or incidents of her period of active military service.  Accordingly, service connection for that disability must be denied.  

Turning to the issue of service connection for a chronic dental disability, the Board notes that, prior to June 8, 1999, the VA's Schedule for Rating Disabilities provided that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease, and Vincent's stomatitis were not disabling conditions, and could be service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment under the provisions of § 38 C.F.R. § 17.120, 17.123.  See 38 C.F.R. § 4.149 (1998).  

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed.  The provisions of that regulation were added to 3.381, which now notes that:  

(a) Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  

(b) The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other inservice trauma, or whether the Veteran was interned as a prisoner of war.  

(c) In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active service will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  

(d) The following principles apply to dental conditions noted at entry and treated during service:  (1) Teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3)  Teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service connected.  (4)  Teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as nonrestorable will not be service connected, regardless of treatment during service.  (6)  Teeth noted as missing at entry will not be service connected, regardless of treatment during service.  

(e)  The following will not be considered service connected for treatment purposes:  (1) calculus; (2) acute periodontal disease; (3) third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or inservice trauma; and (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  

(f)  Teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381 (2010).

Having reviewed the complete record, including the Veteran's dental records, the Board finds that there is no basis for granting service connection for the Veteran's dental disorder, including carious or missing teeth, for the purpose of receiving disability compensation.  Significantly, at no time during the Veteran's period of active military service did she experience "trauma" to her teeth.  Nor is it otherwise alleged.  Significantly, the VA General Counsel has held in a precedential opinion that merely to have had dental extractions during service (as in the Veteran's case), is not tantamount to dental trauma, because treatment of teeth, even extractions, in and of itself does not constitute dental trauma.  See VAOPGCPREC 5-97 (Jan. 22, 1997).  Under the circumstances, service connection for the Veteran's dental disorder/condition for compensation purposes must be denied.  

Notwithstanding the aforementioned, the Veteran may be entitled to service connection for the purpose of receiving VA outpatient dental treatment where he or she qualifies under one of the categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161, such as Veterans having a compensable  service-connected condition (Class I eligibility); Veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a certain period after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2010).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that outpatient dental services and treatment, and related dental appliances, shall be furnished for dental condition or disability which:  (A) is service connected and compensable in degree; or (B) is service connected, but not compensable in degree, if:  (i) the dental condition or disability is shown to have been in existence at the time of the Veteran's discharge or release from active military, naval, or air service; (ii) the Veteran had served on active duty for a period of not less than 180 days, or in the case of a Veteran who served on active duty during the Persian Gulf War, 90 days immediately before such discharge or release; and (iii) application for treatment is made within 90 days after such discharge or release, except that (1) in the case of a Veteran who entered active military, naval, or air service within 90 days after the date of such Veteran's prior discharge or release from service, application may be made within 90 days from the date of such Veteran's subsequent discharge or release from such service, and (2) if a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction; and the Veteran's Certificate of Discharge or release from active duty does not bear a certification that the Veteran was provided, within the 90-day period immediately before the date of such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental services and treatment indicated by the examination to be needed.  (C) Is a service connected dental condition or disability due to combat wounds or other service trauma, or of a former POW; (D) Is associated with and is aggravating a disability resulting from some other disease or injury which was incurred in or aggravated by active military, naval, or air service; (E) is a nonservice-connected condition or disability of a Veteran for which treatment was begun while such Veteran was receiving hospital care under this chapter and such services and treatment are reasonably necessary to complete such treatment; or where (F) The Veteran is a former POW who was detained or interned for a period of not less than 90 days; (G) The Veteran has a service-connected disability rated as total; or where (H) The dental treatment is medically necessary (i) in preparation for a hospital admission, or (ii) for a Veteran otherwise receiving care or services under this chapter.  38 U.S.C.A. § 1712 (West 2002).

The provisions of 38 C.F.R. § 17.161 provide that outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth as follows:  (a) Class I.  Those having a service-connected compensable disability or condition may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment, and no restriction as to the number of repeat episodes of treatment.  (b) Class II(I)(i).  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, only if:  (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after discharge or release; (C) The Certificate of Discharge or release does not bear certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays and all appropriate dental treatment indicated by the examination to be needed), and (D) Department of the Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the Veteran.  Class II(I)(ii).  Those Veterans discharged from their final period of active service after August 12, 1981, who had reentered active military service within 90 days after the date of discharge or release from a prior period of active military service may apply for treatment of a service-connected noncompensable dental condition relating to any such periods of service within 90 days from the date of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction.  (c) Class II(a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  (d) Class II(b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected condition or disability.  (e) Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment.  (f) Class II (Retroactive).  Any Veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions:  (1) Application for such retroactive benefits is made within one year of April 5, 1983.  (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim.  All Class IIR treatment authorized will be completed on a fee-basis status.  (g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  (h) Class IV.  Those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment.  (i)  Class V.  A Veteran who is participating in a rehabilitation program under 38 U.S.C.A. § Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in 38 C.F.R. § 17.47(g).  (j) Class VI.  Any Veteran scheduled for admission or otherwise receiving care and services under Chapter 17 of 38 U.S.C.A. may receive outpatient dental care which is medically necessary, i.e., as for a dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161 (2010).

In the present case, it is clear that, based on the evidence of record, the Veteran was discharged from military service under honorable conditions after having served a period of greater than 180 days.  Similarly clear is the fact that, during the period from September 1981 to December 1987, the Veteran received ongoing dental treatment for conditions which were presumably still in existence at the time of her discharge.  As noted above, the Veteran's Certificate of Discharge or release from service bore no certification that the Veteran had been provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X-rays) and all appropriate and necessary dental treatment.  Inasmuch as the Veteran's claim was received no earlier than January 2006, what is lacking in this case is an application for dental treatment which was made within 90 days of the Veteran's discharge from service.

In that regard, the Board notes that, as to noncompensable service-connected dental disabilities, pursuant to 38 U.S.C.A. § 1712(b)(2) (West 2002), a member of the Armed Services, upon discharge from a period of active military, naval, or air service of not less than 180 days, is to be provided with a written explanation of the provisions of 38 U.S.C.A. § 1712(b)(1) (West 2002).  Further, a statement signed by the member acknowledging receipt of such explanation (or if the member refuses to sign such statement, a certification that the member was provided with such an explanation) is to be entered in the member's service records.  Significantly, no such statement appears in the Veteran's service records.

In Mays v. Brown, 5 Vet. App. 302 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, because statutory Section 1712 requires that the relevant service department Secretary notify Veterans of the application time limits for VA outpatient dental treatment, where the relevant service Secretary has failed to comply with the notification provisions set forth in 38 U.S.C.A. § 1712(b)(2), the application time limit set forth in 38 U.S.C.A. § 1712(b)(1)(B)(ii) and 38 C.F.R. § 17.123(b)(1)(i)(B) does not begin to run.  See Hamilton v. Brown, 4 Vet. App. 528, 545 (1993).  Accordingly, the Veteran's claim for service connected dental benefits received in July 2006 was timely filed.  Inasmuch as all other conditions for entitlement have been satisfied, the Board is of the opinion that the Veteran is entitled to such VA outpatient dental treatment as may be reasonably necessary on a one-time only correction basis.  


ORDER

Service connection for pseudotumor cerebri is denied.

Service connection for dental trauma, or the residuals thereof, is denied.

Service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment on a one-time correction basis is granted.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


